DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to claims filed on 12/28/2020, and Pre-Appeal Brief filed on 12/15/2021. Prosecution is reopened. Claims 1-20 are pending.

Examiner’s Note regarding arguments in Pre-Appeal
With respect to the two main arguments presented in the Pre-Appeal, applicant contends that: 1) Prior art Yanagisawa does not disclose the claimed clock signal in the claimed limitations of claim 1, and 2) The combination of Yanagisawa and Pitigoi-Aron would not be obvious because Yanagisawa does not disclose multiple data rate modes. In response to the first argument, it is noted that upon further consideration of the cited prior arts under reopened prosecution, prior art Pitigoi-Aron discloses the claimed clock signal and its corresponding claim limitations, which is provided in more detail below. With respect to the second argument, it is noted that instant claim 1 does not recite multiple data rate modes, and it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Pitigoi-Aron and Yanagisawa are in the same field of endeavor, given that Pitigoi-Aron and Yanagisawa both relates to data communication.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are provisionally rejected on the ground of nonstatutory double patenting over amended claims 1-4, 7, 13, 15, 16, 19, and 20 of U.S. Patent No. 10,892,852, in view of Pitigoi-Aron (20170255588, effective filing date Mar. 7, 2016), hereinafter “Pitigoi-Aron”.

See table below:

Current application 
10,892,852
1. A communication device, comprising: 

transmission and reception circuitry configured to perform communication with an external communication device, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; and

control circuitry configured to … detect an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble, and in a case where the occurrence of the error is detected, cause the transmission and reception circuitry to transmit the clock via the clock signal line for a first duration corresponding to at least a predetermined number of bits following the preamble.


2. The communication device according to claim 1, wherein when the preamble of the data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5, and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence, the transmission and reception circuitry transmits a command signal after transmitting the clock for a second duration, the second duration corresponding to at least a number of bits in the CRC word, and after transmitting an additional clock for the first duration, the predetermined number of bits corresponding to a difference between the number of bits in the CRC word and a number of bits in the data.

3. The communication device according to claim 2, wherein the control circuitry ignores the data for at least a period during transmission of the additional clock.

4. The communication device according to claim 3, wherein the transmission and reception circuitry transmits the command signal at a timing of a second bit of a preamble of the data transmitted.

5. The communication device according to claim 1, the control circuitry further configured to detect whether acknowledgement signal or an absence of an acknowledgement signal transmitted from the external communication device in response to receiving the data transmitted from the transmission and reception circuitry, wherein in a case where the absence of an acknowledgement signal is detected, the control circuitry causes the transmission and reception circuitry to transmit a command signal after ignoring a predetermined number of bits following the absence of an acknowledgement signal.

7. The communication device according to claim 1, wherein the transmission and reception circuitry is able to transmit the data and receive the signal in an SDR mode in which data communication is conducted at a first transfer rate, and at least one HDR mode in which data communication is conducted at a second transfer rate, the second data rate being higher than the first data rate, …



8. The communication device according to claim 7, wherein the at least one HDR mode includes a plurality of additional modes in which the transmission and reception circuitry is capable of communicating, the plurality of additional modes including: a double data rate mode, a ternary symbol pure-bus mode, and a ternary symbol legacy- inclusive-bus mode.

9. The communication device according to claim 7, wherein the transmission and reception circuitry transmits a command giving an instruction to exit the at least one HDR mode after the first duration has elapsed.

13. The communication device according to claim 1, wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence.

16. A communication method for a communication device, the method comprising: 
communicating with an external communication device, the communicating including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; … 
… detecting an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble; and in a case where the occurrence of an error is detected, causing the transmission and reception circuitry to transmit the clock via the clock signal line for a duration corresponding to at least a predetermined number of bits following a preamble.


17. A communication system, comprising:
 

a first communication device, including: first transmission and reception circuitry configured to perform a first participation in a communication, the first participation including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line, and 

control circuitry configured to detect an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble, and in a case where the occurrence of the error is detected, cause the first transmission and reception circuitry to transmit the clock via the clock signal line for a duration corresponding to at least a predetermined number of bits following the preamble; and 


a second communication device, including: 

second transmission and reception circuitry configured to perform a second participation in the communication with the first communication device, the second participation including transmitting and receiving the data via the data signal line and receiving the clock via the clock signal line, 

wherein the second communication device is configured to transmit the first bit sequence to the first communication device.
1.  A communication device, comprising: 

transmission and reception circuitry 
configured to communicate with an external communication device, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; and

control circuitry configured to … detect an occurrence of an error in the received data by comparing a first bit sequence following a preamble of the received data to a second bit sequence corresponding to a data type designated by the preamble, and in a case where the occurrence of the error is detected, cause the transmission and reception circuitry to transmit the clock for a first duration corresponding to at least a second predetermined number of bits following the preamble.


2. The communication device according to claim 1, wherein when the preamble of 
the received data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5, and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence, the transmission and reception circuitry transmits a command signal after transmitting the clock for a second duration according to at least a number of bits in the CRC word and after transmitting an additional clock for the first duration, the second predetermined number of bits corresponding to a difference between the number of bits in the CRC word and a number of bits in the received data.

3.  The communication device according to claim 2, wherein the control 
circuitry ignores the received data for at least a period during transmission of the additional clock.

4.  The communication device according to claim 3, wherein the transmission and reception circuitry transmits the command signal at a Liming of a second bit of a preamble of the data transmitted.

1.  … control circuitry configured to detect at least one of an acknowledgement signal or an absence of an acknowledgement signal transmitted from the external communication device in response to received data by the transmission and reception circuitry, in a case where the control circuitry detects the absence of an acknowledgement signal, cause the transmission and reception circuitry to prevent a conflict for at least a first predetermined number of bits following the absence of an acknowledgement signal …




13.  The communication device according to claim 1, wherein the transmission and reception circuitry is able to transmit the data and receive the acknowledgement signal in a standard data rate (SDR) mode in which data communication is conducted at a first transfer rate, and at least one high data rate (HDR) mode in which data communication is conducted at a second transfer rate, the second transfer rate being higher than the first transfer rate, …

13.  … and the at least one HDR mode includes a plurality of additional modes in which the transmission and reception circuitry is capable of communicating, the plurality of additional modes including: a double data rate mode, a ternary symbol 
pure-bus mode, and a ternary symbol legacy-inclusive-bus mode.



15. The communication device according to claim 13, wherein the transmission and reception circuitry transmits a command giving an instruction to restart communication in the at least one HDR mode after the first duration has elapsed.

7.  The communication device according to claim 1, wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence.

20.  A communication method for a communication device, the method comprising: 
communicating with an external communication device, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line; 

… detecting an occurrence of an error in received data by the transmission and reception circuitry by comparing a first bit sequence following a preamble of the received data to a second bit sequence 
corresponding to a data type designated by the preamble;  in a case where the 
occurrence of the error is detected, causing the transmission and reception 
circuitry to transmit a clock for a duration corresponding to at least a first 
predetermined number of bits following the preamble; …


19.  A communication system, comprising: 

a first communication device, including: first transmission and reception circuitry configured to communicate, including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line, and 


control circuitry configured to detect an occurrence of an error in received data by the transmission and reception circuitry by comparing a first bit sequence 
following a preamble of the received data to a second bit sequence corresponding to a data type designated by the preamble, in a case where the occurrence of the error is detected, cause the first transmission and reception 
circuitry to transmit the clock for a duration corresponding to at least a first 
predetermined number of bits following the preamble;

and a second communication device, 
including: 

second transmission and reception circuitry configured to communicate with the first communication device, including transmitting and receiving the data via the data signal line and receiving the clock via the clock signal line, 



wherein the second communication device is configured to transmit the first bit sequence to the first communication device.


	Regarding independent claim 1, and similarly claims 16 and 17, 10,892,852 does not disclose:
	… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter, …

	However, Pitigoi-Aron discloses:
	… transmit a command giving an instruction to enter a predetermined data rate mode, thereafter (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation, and see par. [0102] – [0104]: the bus master may configure a transceiver for communicating on the serial bus when the serial bus is operated in a high data rate mode of operation on the serial bus), …

	10,892,852 and Pitigoi-Aron are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of 10,892,852 as described above, with the feature of transmitting a mode command that causes to transition to a high data rate mode of operation, and where operations are performed in the high data rate mode of operation with the motivation to provide improved coexistence of devices coupled to a serial bus by eliminating the occurrence of void messages, as disclosed by Pitigoi-Aron in par. [0006].

	Regarding claim 7, the combination of 10,892,852 and Pitigoi-Aron further discloses:
	… the HDR mode includes the predetermined data rate mode (see Pitigoi-Aron, Fig 16, par. [0106]: A mode command may be transmitted while the serial bus is operated in the low data rate mode of operation and prior to transmitting the first command, where the mode command causes the serial bus to transition to the high rate mode of operation).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-12, and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron (20170255588, effective filing date Mar. 7, 2016), hereinafter “Pitigoi-Aron”, in view of Yanagisawa (20050206542, pub. Sep. 22, 2005), hereinafter “Yanagisawa”.

Regarding independent claim 1, Pitigoi-Aron discloses:
A communication device (see Pitigoi-Aron, Fig 2 item 200, par. [0025]: an apparatus employing a data link between IC devices), comprising: 
transmission and reception circuitry (see Pitigoi-Aron, Fig 2 par. [0048]: device 202 includes transceiver 210) configured to perform a communication with an external communication device (see Pitigoi-Aron, Fig 2 par. [0048]: the apparatus 200 includes multiple devices 202, 220 and 222a-222n that communicate using an I2C bus 230), the communication including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line (see Pitigoi-Aron, Fig 2, Fig 3 par. [0050]: Devices 302, 304, 306, 308, 310, and 312 may communicate using the 2-wire bus 230 by exchanging data on the data line 218 (see FIG. 2) when a clock signal is transmitted on the clock line 216 (Fig 2), and see par. [0048]: transceiver 210 may include a receiver 210a, a transmitter 210c); and 
control circuitry configured (see Pitigoi-Aron, Fig 2 par. [0048]: The control logic 212 may include a processing circuit such as a state machine, sequencer, signal processor or general-purpose processor, and see Fig 17 par. [0112]: The processing circuit typically has a processor 1716 that may include a microprocessor, microcontroller, digital signal processor, an ASIC, a sequencer or a state machine, and see par. [0113]: The processor 1716 is responsible for general processing, including the execution of software stored on the computer-readable storage medium 1718. The software, when executed by the processor 1716, causes the processing circuit 1702 to perform the various functions described supra for any particular apparatus) to 
transmit a command giving an instruction to enter a predetermined data rate mode (see Pitigoi-Aron, Fig 11 par. [0071]: The CCC transmission 1100 is initiated in SDR mode), 
thereafter, detect an occurrence of an error in a signal (see Pitigoi-Aron, Fig 7 par. [0058]: The I2C protocol provides for transmission of 8-bit data (bytes) 704 and 7-bit slave addresses (e.g. Slave ID 702). Data transmissions are acknowledged when the receiver drives the data line 218 for one clock period 708, 710, and a high signaling state represents an occurrence of an error during reception) …
… in a case where the occurrence of the error is detected, cause the transmission and reception circuitry to transmit the clock via the clock signal line for a first duration corresponding to at least a predetermined number of bits following the preamble (see Pitigoi-Aron, Fig 7 par. [0058]: An I2C master node sends a 7-bit slave address, which may be referred to as a slave identifier (Slave ID 702) on the data line 218. The Slave ID 702 indicates which slave node on the I2C bus the master node wishes to access. In order for an I2C slave node to detect its own Slave ID 702, the master node transmits at least 8 bits on the data line 218, together with 8 clock pulses transmitted on the clock line 216 (including the pulse 714). The I2C protocol provides for transmission of 8-bit data (bytes) 704 and 7-bit slave addresses (e.g. Slave ID 702). Data transmissions are acknowledged when the receiver drives the data line 218 for one clock period 708, 710, and a high signaling state represents an occurrence of an error during reception).

Pitigoi-Aron does not explicitly disclose:
… detect an occurrence of an error in a signal in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble, and …

However, Yanagisawa discloses:
… detect an occurrence of an error in a signal in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble (see Yanagisawa, Fig 2 par. [0073]: An error correcting code De may be added at the end of the information data Dmain. For example, a BCH (Bose-Chaudhuri-Hochquenghem) code is known as such an error correcting code De. The error correcting code De is usually produced by performing a prescribed operation to the information data Dmain. The preambles Da1 to Da8 and the preambles Db1, Db2 form an identification signal for detecting the beginning of the information data Dmain, and see Fig 3, par. [0085]: The preamble <B>; match detecting section 103b compares bit values Dx1[0:9] of the received input data Dx1 with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103b.  The preamble <B>; match detecting section 103b outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0087]: The flip-flop 101h receives the input data Dx1 from the flip-flop 101i in response to a clock.  The preamble <B>; match detecting section 103a compares the bit values Dx1[0:9] of the input data Dx1 received from the flip-flop 101i with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103a.  The preamble <B>; match detecting section 103a outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0089]: the error-pattern determining section 104 determines whether or not an output value pattern of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b matches any error pattern stored in the error-pattern determining section 104.  The output value pattern is a pattern represented by the respective output values (ten output values) of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b.  The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104), and …

Pitigoi-Aron and Yanagisawa are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pitigoi-Aron, with the feature of comparing data bits after a preamble with a corresponding match pattern for error detection, where preambles form an identification signal for detecting the beginning of the information data to which an error correcting code is added as disclosed by Yanagisawa, with the motivation of accurately detecting required data, as disclosed by Yanagisawa in par. [0010].

	Regarding claim 2, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein when the preamble of the data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5 (see Pitigoi-Aron, Fig 11 par. [0071] Table 1: Word Type CRC, Preamble 2’b01, Payload 11:6 – CRC5), and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence (see Pitigoi-Aron, par. [0092]: unused fields of an HDR CCC transaction carry information used for error detection and/or correction procedures. The information may include CRC, parity, and/or control information used in mission critical transactions), the transmission and reception circuitry transmits a command signal after transmitting the clock for a second duration, the second duration corresponding to at least a number of bits in the CRC word, and after transmitting an additional clock for the first duration, the predetermined number of bits corresponding to a difference between the number of bits in the CRC word and a number of bits in the data (see Pitigoi-Aron, Fig 11 par. [0071] Table 1, Notes: CRC value ends at bit 5, then HDR Restart or HDR Exit begins, and see par. [0071]: The CCC transmission 1100 is terminated when an SDR mode stop 1132 is transmitted. The HDR-DDR command code 1124 immediately follows an HDR Restart sequences 1120, which indicate that the next HDR-DDR word 1126 is a Command Code, and see Fig 8 par. [0059]: The 2-wire bus 230 may be considered to be idle after a stop condition 808 is transmitted and before the next the start condition 806).

Regarding claim 3, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the control circuitry ignores the data for at least a period during transmission of the additional clock (see Pitigoi-Aron, Fig 8 par. [0059]: The 2-wire bus 230 may be considered to be idle after a stop condition 808 is transmitted and before the next the start condition 806).

Regarding claim 4, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the transmission and reception circuitry transmits the command signal at a timing of a second bit of a preamble of the data transmitted (see Pitigoi-Aron, Fig 11 par. [0071] Table 1, Word Type CRC, Preamble 2’b01, Notes: CRC value ends at bit 5, then HDR Restart or HDR Exit begins, and see par. [0071]: The CCC transmission 1100 is terminated when an SDR mode stop 1132 is transmitted. The HDR-DDR command code 1124 immediately follows an HDR Restart sequences 1120, which indicate that the next HDR-DDR word 1126 is a Command Code).

Regarding claim 5, the combination of Pitigoi-Aron and Yanagisawa further discloses the control circuitry further configured to detect whether an acknowledgement signal or an absence of an acknowledgement signal transmitted from the external communication device in response to receiving the data transmitted from the transmission and reception circuitry, wherein in a case where the absence of an acknowledgement signal is detected, the control20 circuitry causes the transmission and reception circuitry to transmit a command signal after ignoring a predetermined number of bits following the absence of an acknowledgement signal (see Pitigoi- Aron, Fig 7 par. [0058]: In order for an I2C slave node to detect its own Slave ID 702, the master node transmits at least 8 bits on the data line 218, together with 8 clock pulses transmitted on the clock line 216 (including the pulse 714). The I2C protocol provides for transmission of 8-bit data (bytes) 704 and 7-bit slave addresses (e.g. Slave ID 702). Data transmissions are acknowledged when the receiver drives the data line 218 for one clock period 708, 710, and a low signaling state represents an acknowledgement (ACK) indicating successful reception, while a high signaling state represents a negative acknowledgement (NACK) indicating a failure to receive).

Regarding claim 7, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the transmission and reception circuitry is able to transmit the data and receive the signal in an SDR mode in which data communication is conducted at a first transfer rate, and at least one HDR mode in which data communication is conducted at a second transfer rate, the second data rate being higher than the first data rate (see Pitigoi-Aron, Fig 2 par. [0049]: Two or more of the devices 202, 220 and/or 222a-222n may be adapted according to certain aspects and features disclosed herein to support a plurality of different communication protocols over a common bus, which may include the Inter-Integrated Circuit (I2C) protocol, and/or the I3C protocol. In some instances, devices that communicate using the I2C protocol can coexist on the same 2-wire interface with devices that communicate using I3C protocols. In one example, the I3C protocols may support a mode of operation that provides a data rate between 6 megabits per second (Mbps) and 16 Mbps with one or more optional high-data-rate (HDR) modes of operation that provide higher performance, and see par. [0051]: The I3C-capable devices 302, 310 and 312 may coexist with the I2C-limited slave devices 304, 306 and 308 using I2C protocols. While multiple bus masters may be employed in I3C modes of operation, I2C protocols provide for a single bus master. In the example, a single bus master 302 can communicate in an I2C mode of operation and in an I3C mode of operation, and see par. [0062]: The data transfer protocols may use different configurations of the same hardware components to offer significantly different data throughput, from simple SDR to HDR-TSP which can be three times faster)), and the HDR mode includes the predetermined data rate mode (see Pitigoi-Aron, Fig 16, par. [0065]: Certain aspects disclosed herein enable CCCs encoded for SDR mode to be transmitted using HDR protocols, and see Fig 12 par. [0075]: When an acknowledgement 1206 is received, an Enter HDR-TSx CCC command 1208 is transmitted to cause the bus to enter the HDR-TSx mode of operation 1234. The CCC transmission 1200 is terminated when an SDR mode stop 1230 is transmitted indicating return to an SDR mode of operation 1236).

Regarding claim 8, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the at least one HDR mode includes a plurality of additional modes in which the transmission and reception circuitry is capable of communicating, the plurality of additional modes including: a double data rate mode, a ternary symbol pure-bus mode, and a ternary symbol legacy- inclusive-bus mode (see Pitigoi-Aron, par. [0062]: a High Data Rate (HDR) protocol, and variants of the HDR protocol including HDR at Double Data Rate, HDR using Ternary Symbols Legacy (HDR-TSL) and HDR using Ternary Symbols Pure (HDR-TSP)).

Regarding claim 9, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the transmission and reception circuitry transmits a command giving an instruction to exit the at least one HDR mode after the first duration has elapsed (see Pitigoi-Aron, Fig 7 par. [0058]: In order for an I2C slave node to detect its own Slave ID 702, the master node transmits at least 8 bits on the data line 218, together with 8 clock pulses transmitted on the clock line 216 (including the pulse 714). The I2C protocol provides for transmission of 8-bit data (bytes) 704 and 7-bit slave addresses (e.g. Slave ID 702), and see Fig 12 par. [0075]: The CCC transmission 1200 is terminated when an SDR mode stop 1230 is transmitted indicating return to an SDR mode of operation 1236. The HDR-TSx command codes 1214, 1224 immediately follow HDR Restart sequences 1218, which indicate that the next HDR-TSx data word 1216, 1226 is a Command Code).

Regarding claim 10, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the transmission and reception circuitry transmits a command giving an instruction to restart communication in the at least one HDR mode after the first duration has elapsed (see Pitigoi-Aron, Fig 7 par. [0058]: In order for an I2C slave node to detect its own Slave ID 702, the master node transmits at least 8 bits on the data line 218, together with 8 clock pulses transmitted on the clock line 216 (including the pulse 714). The I2C protocol provides for transmission of 8-bit data (bytes) 704 and 7-bit slave addresses (e.g. Slave ID 702), and see Fig 12 par. [0075]: The CCC transmission 1200 is terminated when an SDR mode stop 1230 is transmitted indicating return to an SDR mode of operation 1236. The HDR-TSx command codes 1214, 1224 immediately follow HDR Restart sequences 1218, which indicate that the next HDR-TSx data word 1216, 1226 is a Command Code).

Regarding claim 11, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the transmission and reception circuitry conducts communication via a data signal line configured to transmit serial data sequentially one bit at a time, and a clock signal line configured to transmit a serial clock of a predetermined frequency (see Pitigoi-Aron, Fig 3 par. [0050]: Devices 302, 304, 306, 308, 310, and 312 may communicate using the 2-wire bus 230 by exchanging data on the data line 218 (see FIG. 2) when a clock signal is transmitted on the clock line 216, and see Fig 7 par. [0058]: In order for an I2C slave node to detect its own Slave ID 702, the master node transmits at least 8 bits on the data line 218, together with 8 clock pulses transmitted on the clock line 216 (including the pulse 714)).

Regarding claim 12, the combination of Yanagisawa, Pitigoi-Aron, and Miller further discloses wherein the transmission and reception circuitry drives the data signal line from a bit immediately after receiving a cyclic redundancy check (CRC) word transmitted by the external communication device driving the data21 signal line (see Pitigoi-Aron, Fig 11 par. [0071] Table 1: Word Type CRC, Preamble 2’b01, Payload 11:6 – CRC5, Notes: CRC value ends at bit 5, then HDR Restart or HDR Exit begins, and see par. [0092]: In one example, the command fields 1312, 1412 may carry a duplicate of the reserved value transmitted in the address field 1314, 1414. A receiver may identify an error condition when there is a difference in value received in the fields 1312/1314, or 1412/1414 of the HDR-Address Command word 1304, 1404. In another example, the command fields 1312, 1412 may carry one or more error detection or correction codes which may be provided as a byte, two nibbles, a combination of 3 bits+3 bits+2 bits, etc).

Regarding claim 15, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein the transmission and reception circuitry conducts communication in conformity with the Improved Inter-Integrated Circuit (I3C) standard (see Pitigoi-Aron, par. [0105]: the high data rate mode of operation is compliant with an I3C high data rate mode of operation).

Independent claim 16 is the method claim corresponding to independent claim 1, and therefore rejected according to the same reasons given above for claim 1.

	Regarding independent claim 17, Pitigoi-Aron discloses:
	A communication system (see Pitigoi-Aron, Fig 2 par. [0025]: an apparatus employing a data link between IC devices), comprising: 
a first communication device (see Pitigoi-Aron, Fig 2 par. [0048]: device 202), including: 
first transmission and reception circuitry (see Pitigoi-Aron, Fig 2 par. [0048]: device 202 includes transceiver 210) configured to perform a first participation in a communication (see Pitigoi-Aron, Fig 2 par. [0048]: the apparatus 200 includes multiple devices 202, 220 and 222a-222n that communicate using an I2C bus 230), the first participation including transmitting and receiving data via a data signal line and transmitting a clock via a clock signal line (see Pitigoi-Aron, Fig 2, Fig 3 par. [0050]: Devices 302, 304, 306, 308, 310, and 312 may communicate using the 2-wire bus 230 by exchanging data on the data line 218 (see FIG. 2) when a clock signal is transmitted on the clock line 216 (Fig 2), and see par. [0048]: transceiver 210 may include a receiver 210a, a transmitter 210c), and 
control circuitry configured (see Pitigoi-Aron, Fig 2 par. [0048]: The control logic 212 may include a processing circuit such as a state machine, sequencer, signal processor or general-purpose processor, and see Fig 17 par. [0112]: The processing circuit typically has a processor 1716 that may include a microprocessor, microcontroller, digital signal processor, an ASIC, a sequencer or a state machine, and see par. [0113]: The processor 1716 is responsible for general processing, including the execution of software stored on the computer-readable storage medium 1718. The software, when executed by the processor 1716, causes the processing circuit 1702 to perform the various functions described supra for any particular apparatus) to 
transmit a command giving an instruction to enter a predetermined data rate mode (see Pitigoi-Aron, Fig 11 par. [0071]: The CCC transmission 1100 is initiated in SDR mode), 
thereafter, detect an occurrence of an error in a signal (see Pitigoi-Aron, Fig 7 par. [0058]: The I2C protocol provides for transmission of 8-bit data (bytes) 704 and 7-bit slave addresses (e.g. Slave ID 702). Data transmissions are acknowledged when the receiver drives the data line 218 for one clock period 708, 710, and a high signaling state represents an occurrence of an error during reception) … 
… in a case where the occurrence of the error is detected, cause the first transmission and reception circuitry to transmit the clock via the clock signal line for a duration corresponding to at least a predetermined number of bits following the preamble (see Pitigoi-Aron, Fig 7 par. [0058]: An I2C master node sends a 7-bit slave address, which may be referred to as a slave identifier (Slave ID 702) on the data line 218. The Slave ID 702 indicates which slave node on the I2C bus the master node wishes to access. In order for an I2C slave node to detect its own Slave ID 702, the master node transmits at least 8 bits on the data line 218, together with 8 clock pulses transmitted on the clock line 216 (including the pulse 714). The I2C protocol provides for transmission of 8-bit data (bytes) 704 and 7-bit slave addresses (e.g. Slave ID 702). Data transmissions are acknowledged when the receiver drives the data line 218 for one clock period 708, 710, and a high signaling state represents an occurrence of an error during reception); and 
a second communication device (see Pitigoi-Aron, Fig 2 par. [0048]: device 202n. The devices 202, 220 and 222a-222n may include one or more semiconductor integrated circuit (IC) devices, such as an applications processor or an ASIC, and see par. [0048]: the apparatus 200 includes multiple devices 202, 220 and 222a-222n that communicate using an I2C bus 230), including: 
second transmission and reception circuitry (see Pitigoi-Aron, Fig 2 par. [0048]: device 202n includes transceiver 210) configured to perform a second participation in the communication with the first communication device (see Pitigoi-Aron, Fig 2 par. [0048]: the apparatus 200 includes devices 202 and 222n that communicate using an I2C bus 230), the second participation including transmitting and receiving the data via the data signal line and receiving the clock via the clock signal line (see Pitigoi-Aron, Fig 2, Fig 3 par. [0050]: slave devices may communicate using the 2-wire bus 230 by exchanging data on the data line 218 (see FIG. 2) when a clock signal is transmitted on the clock line 216 (Fig 2), and see par. [0048]: transceiver 210 may include a receiver 210a, a transmitter 210c), 
wherein the second communication device is configured to transmit the first bit sequence to the first communication device (see Pitigoi-Aron, Fig 2, Fig 3 par. [0050]: slave devices may communicate using the 2-wire bus 230 by exchanging data on the data line 218 (i.e., 222n can transmit the 8 bits on the data line 218 to 202).

Pitigoi-Aron does not explicitly disclose:
… detect an occurrence of an error in a signal in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble, and …

However, Yanagisawa discloses:
… detect an occurrence of an error in a signal by comparing a first bit sequence following a preamble of the data received to a second bit sequence corresponding to a data type designated by the preamble (see Yanagisawa, Fig 2 par. [0073]: An error correcting code De may be added at the end of the information data Dmain. For example, a BCH (Bose-Chaudhuri-Hochquenghem) code is known as such an error correcting code De. The error correcting code De is usually produced by performing a prescribed operation to the information data Dmain. The preambles Da1 to Da8 and the preambles Db1, Db2 form an identification signal for detecting the beginning of the information data Dmain, and see Fig 3, par. [0085]: The preamble <B>; match detecting section 103b compares bit values Dx1[0:9] of the received input data Dx1 with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103b.  The preamble <B>; match detecting section 103b outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0087]: The flip-flop 101h receives the input data Dx1 from the flip-flop 101i in response to a clock.  The preamble <B>; match detecting section 103a compares the bit values Dx1[0:9] of the input data Dx1 received from the flip-flop 101i with a preamble <B>; match pattern Pb[0:9] stored in the preamble <B>; match detecting section 103a.  The preamble <B>; match detecting section 103a outputs "1" to the error-pattern determining section 104 if the bit values Dx1[0:9] match the preamble <B>; match pattern Pb[0:9], and see par. [0089]: the error-pattern determining section 104 determines whether or not an output value pattern of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b matches any error pattern stored in the error-pattern determining section 104.  The output value pattern is a pattern represented by the respective output values (ten output values) of the preamble <A>; match detecting sections 102a to 102h and the preamble <B>; match detecting sections 103a, 103b.  The error-pattern determining section 104 outputs a data detection signal if the output value pattern matches any error pattern stored in the error-pattern determining section 104), and …

Pitigoi-Aron and Yanagisawa are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pitigoi-Aron, with the feature of comparing data bits after a preamble with a corresponding match pattern for error detection, where preambles form an identification signal for detecting the beginning of the information data to which an error correcting code is added as disclosed by Yanagisawa, with the motivation of accurately detecting required data, as disclosed by Yanagisawa in par. [0010].

	Regarding claim 18, the combination of Pitigoi-Aron and Yanagisawa further discloses wherein when the preamble of the data specifies transmission of a cyclic redundancy check (CRC) word, the CRC word including a token and a CRC-5 (see Pitigoi-Aron, Fig 11 par. [0071] Table 1: Word Type CRC, Preamble 2’b01, Payload 11:6 – CRC5), and the control circuitry detects an occurrence of at least one of a token error or a CRC error on the basis of the first bit sequence (see Pitigoi-Aron, par. [0092]: unused fields of an HDR CCC transaction carry information used for error detection and/or correction procedures. The information may include CRC, parity, and/or control information used in mission critical transactions), the transmission and reception circuitry transmits a command signal after transmitting the clock for the first duration, the first duration corresponding to at least a number of bits in the CRC word and an additional clock for a second duration, the second duration corresponding to a difference between the number of bits in the CRC word and a number of bits in the data (see Pitigoi-Aron, Fig 11 par. [0071] Table 1, Notes: CRC value ends at bit 5, then HDR Restart or HDR Exit begins, and see par. [0071]: The CCC transmission 1100 is terminated when an SDR mode stop 1132 is transmitted. The HDR-DDR command code 1124 immediately follows an HDR Restart sequences 1120, which indicate that the next HDR-DDR word 1126 is a Command Code, and see Fig 8 par. [0059]: The 2-wire bus 230 may be considered to be idle after a stop condition 808 is transmitted and before the next the start condition 806).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron (20170255588, effective filing date Mar. 7, 2016), in view of Yanagisawa (20050206542, pub. Sep. 22, 2005), and further in view of Naritomi et al. (20080229169, pub. Sep. 18, 2008), hereinafter “Naritomi”.

Regarding claim 6, the combination of Pitigoi-Aron and Yanagisawa discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Pitigoi-Aron and Yanagisawa does not disclose wherein a first parity bit and a second parity bit of a parity are included in the data and the error detection circuitry treats the first parity bit as even parity and the second parity bit as odd parity, and detects the occurrence of an error by conducting a parity check on the data received from the external communication device.

However, Naritomi discloses wherein a first parity bit and a second parity bit of a parity are included in the data and the error detection circuitry treats the first parity bit as even parity and the second parity bit as odd parity, and detects the occurrence of an error by conducting a parity check on the data received from the external communication device (see Naritomi, par. [0069]: Program data with even parity is written to the memory region RAM0, which is an actual data region.  In a reading operation, the even parity checker 8 checks for a parity error of the program data.  Also, backup data with odd parity is written to the memory region RAM3, which is a copy region.  The odd parity checker 13 detects the backup data stored in the memory region RAM3 during the reading operation).

Pitigoi-Aron, Yanagisawa, and Naritomi are analogous arts, because they are about error detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pitigoi-Aron and Yanagisawa, with the feature in which program data with even parity is written to the memory region RAM0, which is an actual data region, and in a reading operation, the even parity checker 8 checks for a parity error of the program data, where also, backup data with odd parity is written to the memory region RAM3, which is a copy region, and the odd parity checker 13 detects the backup data stored in the memory region RAM3 during the reading operation as disclosed by Naritomi, with the motivation that data recovery is readily performed, as disclosed by Naritomi in par. [0067].

Claims 13 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron (20170255588, effective filing date Mar. 7, 2016), in view of Yanagisawa (20050206542, pub. Sep. 22, 2005), and further in view of Noguchi et al. (20160188429, filed Mar. 3, 2016), hereinafter “Noguchi”.

Regarding claim 13, the combination of Pitigoi-Aron and Yanagisawa discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Pitigoi-Aron and Yanagisawa does not disclose wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence.

However, Noguchi discloses wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence (see Noguchi, par. [0032]: The predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11.  More specifically, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits.  By setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and see par. [0057]: If it is determined that there are no matches in Step S21, the ECC error detector 10 detects the number of error bits, and it is determined whether the detected number of error bits is equal to or smaller than a predetermined threshold value that is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11).

Pitigoi-Aron, Yanagisawa and Noguchi are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pitigoi-Aron and Yanagisawa, with the feature in which a predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits, by setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and if it is determined that there are no matches in Step S21, the ECC error detector 10 detects the number of error bits, and it is determined whether the detected number of error bits is equal to or smaller than a predetermined threshold value that is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11 as disclosed by Noguchi, with the motivation to achieve high-speed accessing, as disclosed by Noguchi in par. [0067].

Regarding claim 19, the combination of Pitigoi-Aron and Yanagisawa discloses all the claimed limitations as set forth in the rejection of claim 17 above.

The combination of Pitigoi-Aron and Yanagisawa does not disclose wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence.

However, Noguchi discloses wherein the control circuitry is configured to detect that the error has occurred if a number of bits in the second bit sequence is smaller than a number of bits in the first bit sequence (see Noguchi, par. [0032]: The predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11.  More specifically, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits.  By setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and see par. [0057]: If it is determined that there are no matches in Step S21, the ECC error detector 10 detects the number of error bits, and it is determined whether the detected number of error bits is equal to or smaller than a predetermined threshold value that is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11).

Pitigoi-Aron, Yanagisawa, and Noguchi are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pitigoi-Aron and Yanagisawa, with the feature in which a predetermined threshold value is a specific value set based on the maximum number of bits having errors correctable by the ECC error correction circuitry 11, the predetermined threshold value is set to be equal to or smaller than the maximum number of bits, by setting the threshold value to be equal to or smaller than the maximum number of bits having correctable errors, the ECC error correction circuitry 11 can always correct the errors, as long as an actual number of error bits does not exceed the threshold value, and if it is determined that there are no matches in Step S21, the ECC error detector 10 detects the number of error bits, and it is determined whether the detected number of error bits is equal to or smaller than a predetermined threshold value that is equal to or smaller than the maximum number of error bits correctable by the ECC error correction circuitry 11 as disclosed by Noguchi, with the motivation to achieve high-speed accessing, as disclosed by Noguchi in par. [0067].

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pitigoi-Aron (20170255588, effective filing date Mar. 7, 2016), in view of Yanagisawa (20050206542, pub. Sep. 22, 2005), and further in view of Bader et al. (20030161354, pub. Aug. 28, 2003), hereinafter “Bader”.

Regarding claim 14, the combination of Pitigoi-Aron and Yanagisawa discloses all the claimed limitations as set forth in the rejection of claim 1 above.

The combination of Yanagisawa, Pitigoi-Aron and Yanagisawa does not disclose wherein the control circuitry is configured to infer that the error has occurred due to the occurance of a 1-bit error in a first bit of the preamble.

However, Bader discloses wherein the control circuitry is configured to infer that the error has occurred due to the occurance of a 1-bit error in a first bit of the preamble (see Bader, par. [0078]: provides a protection against two types of common errors: a burst error that can wipe out the entire set of frames in priority section 210 and a single bit error in preamble 250 that could cause a frame 240 to be dropped by the PHY Layer).

Pitigoi-Aron, Yanagisawa, and Bader are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Yanagisawa, Pitigoi-Aron and Yanagisawa, with the feature in which a protection is provided against two types of common errors: a burst error that can wipe out the entire set of frames in priority section 210 and a single bit error in preamble 250 that could cause a frame 240 to be dropped by the PHY Layer as disclosed by Bader, with the motivation to allow greater dynamic range control of the digital mix, as disclosed by Bader in par. [0019].

Regarding claim 20, the combination of Pitigoi-Aron and Yanagisawa discloses all the claimed limitations as set forth in the rejection of claim 17 above.

The combination of Pitigoi-Aron and Yanagisawa does not disclose wherein the control circuitry is configured to infer that the error has occurred due to the occurrence of a 1-bit error in a first bit of the preamble.

However, Bader discloses wherein the control circuitry is configured to infer that the error has occurred due to the occurrence of a 1-bit error in a first bit of the preamble (see Bader, par. [0078]: provides a protection against two types of common errors: a burst error that can wipe out the entire set of frames in priority section 210 and a single bit error in preamble 250 that could cause a frame 240 to be dropped by the PHY Layer).

Pitigoi-Aron, Yanagisawa, and Bader are analogous arts, because they are about data communication. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Pitigoi-Aron and Yanagisawa, with the feature in which a protection is provided against two types of common errors: a burst error that can wipe out the entire set of frames in priority section 210 and a single bit error in preamble 250 that could cause a frame 240 to be dropped by the PHY Layer as disclosed by Bader, with the motivation to allow greater dynamic range control of the digital mix, as disclosed by Bader in par. [0019].

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAZZAD HOSSAIN whose telephone number is (571)272-9841. The examiner can normally be reached MON-FRI 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Y Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAZZAD HOSSAIN/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111